Title: From George Washington to David Stuart, 7 February 1796
From: Washington, George
To: Stuart, David


          
            (Private)
            Dear Sir
            Philadelphia 7th Feby 1796
          
          I am glad to find by the last letters which we have received from our friends in the Federal city, that you had recovered from the indisposition the preceeding ones announced.
          You will perceive by the enclosed Advertisement, that I am making an essay to accomplish what I communicated to you in confidence, when I was last in Virginia. I call it an essay, because I have no sanguine expectation of ameliorating the plan so far as to carry it into complete effect in the course of next year. If I can succeed so far as to be enabled to give up the Dower Negros at all, and upon terms below what impartial men shall say their hire is worth, it will amount to the full extent of my expectation; and this I would wish to accomplish before the other part of my plan is attempted: and arduous enough it will be, when it is considered how much the Dower Negros and my own are intermarried; and the former with the neighbouring Negros; to part whom will be an affecting, and trying event, happen when it will. For which, and other reasons, I wish no mention to be made thereof until the way is a little more open; until I see what effect the Advertisement will have; and until, from these developments, I shall be able to take more decisive measures; or in other words, how I shall be able to support myself without these aids. If I can accomplish the first part of the plan, in any manner tolerably convenient & satisfactory to all that are interested in it, I certainly will do it. The other part must depend in some measure upon the succedaneum; & an eligable mode of carrying it into effect. The current of my wishes, set stronger to the second, than to the first part of the plan, but reasons of a political—indeed of imperious nature must make it a posterior operation.
          Among other reasons for promulgating, so extensively as I mean to do, the renting of my farms, is the expectation that some of the Gazettes in which the advertisement is inserted, will find there way into England and Scotland; and may induce such Associations as are therein alluded to, to form and come out; for I have no idea of frittering up the farms for the accomodation of our country farmers, whose knowledge—practice at least—centres in the destruction of the land, & very little beyond it.

I neither expect nor desire, that Associations from either England or Scotland would form & come out hap-hazard; but such Associations might send a confidential person to espy the land, and report to them: and if it should fall in your way to suggest any thing of this sort to any of the British Merchants (In Alexandria or Dumfries only I mean) of your acquaintance as from yourself I should be obliged to you. I shall, in less than a week, or on this day week, communicate the terms on which these farms will be Let to Mr Pearce.
          I find by our last letters from the Federal city, that Betsey Custis has cast her lot, very much she says to her own satisfaction; having given it due weight & consideration in every point of view she could place the matter: of course disparity in age could not have escaped. Mr Law, so far as I have obtained any knowledge of his character, is a respectable man and much esteemed; and is reputed to be wealthy: but he is a stranger, and may, at least in a degree, be an Agent; for which reasons, I think, prudence requires, and as a man of honor he cannot refuse, to make a settlement upon her previous to marriage; of her own fortune if no more.
          Speaking on this subject, it reminds me of another, which has analogy to it; and that is—in allotting to Mr Peter, the Negros wch fell to the share of his wife did you advert to the circumstance, that Mrs Washington’s Dower Negros (which were hired to her father) ought not to have been among those to a share of whom she had any claim? If you did not, and they assisted to form the aggregate, of which the division was made, the proceeding was either wrong; or I am under a misconception of the right of Washington Custis. I suggest the query for information, 1st as to the fact—next, if the case has happened, as to the right; because if a mistake has happened the sooner it is rectified the better. With great esteem & regard I am—Dear Sir Your Affectionate
          
            Go: Washington
          
        